DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 21, 2022 has been entered. Claims 1, 2, 6, 15, 16, 20 have been amended. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Ganesh (U.S Pub # 20140372567) and Dawson (U.S Pub # 20140304505).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567).
With regards to claim 1, Prahlad discloses a computer-implemented method of providing data protection for native documents in a cloud-based application suite, comprising: 
accessing the native documents provided as a Software-as-a-Service (Saas) product comprising a plurality of different products each generating the native documents and stored in object-based storage format in object storage and including a globally unique identifier (ID) for each document ([0082-0083] multiple data agents used to backup, migrate, archive and recover data associated with different applications like Microsoft Exchange data, Lotus Notes data, Microsoft Windows 2000 file system data, Microsoft Active Directory Objects data and other types of data known in the art. [0143] unique identifiers for files/data objects [0250] word documents [0309] Saas model);
compressing documents using a data compression method ([0138, 0152] compression algorithm to compress data objects); 
storing the compressed documents in a container of a plurality of containers along with selected metadata ([0152] store data and associated metadata in containers of data), in a data stream received through an application programming interface (API) of the SaaS product, a respective ID, and respective content data for each document ([0131] vendor specific API calls to store files. [0142] identifier for the files); 
creating an Document Record for each document of the documents ([0176] table for storing records that include keys, a file ID column); 
creating a Container Record for each created container ([0157] for each data object in the container “S” file, create an internal reference that points to its location. [0204] container index file); 
creating a Backup Record for each container in a backup operation comprising one of a full backup or an incremental backup ([0177] records for secondary copies/backup copies in a container), the backup record containing one backup per container every backup point-in-time (PIT) to facilitate backup operations to the object store for any point in time ([0324] consolidate all of a customer’s data for a particular job or back-up cycle/window to be stored in new containers for that job/cycle/window); and 
receiving a user setting dictating a storage media storing the container based on a relative availability of the storage media versus cost of storage ([0066, 0073] user preference of a storage policy based on cost and availability).
Prahlad does not disclose however Dawson discloses:
configured to be a write once object ([1121] write once memory).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Prahlad by the system of Dawson to write data as a write once operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to keep the data secure in an online session (Dawson [0185]).
	Ganesh discloses:
the container holding container data formatted as a number of documents indicator (NID) for documents in a data stream ([0216] number of data flows);
the document record indexing the container data through the ID, and including first bucket ID (BID) entry indicating location of a respective container and referencing the NID (Fig. 16b [0216] number of data flows handled by the blade that map to the respective bucket ID);
and including a second BID entry referencing the NID (Fig. 16b [0216] number of data flows handled by the blade that map to the respective bucket ID);
and including a third BID entry referencing the NID (Fig. 16b [0216] number of data flows handled by the blade that map to the respective bucket ID).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Prahlad and Dawson by the system of Ganesh to map between buckets containing a corresponding a document.
	One of ordinary skill in the art would have been motivated to make this modification in order to map a flow id to its assigned blade id for load balancing (Ganesh [0037]).
Prahlad in view of Dawson and Ganesh discloses the claimed  invention except for wherein the container holds up to 1024 documents. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to store in a storage container up to a maximum number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Claims 15 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Prahlad further discloses:
grouping the documents together into a Container Data object of the container ([0152] container for files. [0272] storing on a cloud storage system on a data container or bucket basis).
Prahlad does not disclose however Dawson discloses:
storing the metadata in a lightweight SQLite database, wherein a database file will be persisted in the object storage and loaded into compute memory during a backup or restore operation ([0526] SQLite database);
storing the Container Data object in an object stored denoted as a bucket located within a cloud computing account of a public cloud ([1505] searching and retrieving them via a public cloud).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Prahlad by the system of Dawson to write data as a write once operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to keep the data secure in an online session (Dawson [0185]).
	With regards to claim 4, Prahlad further discloses:
wherein the Document Record holds metadata and location information about each document for partial restore and delete operations, and wherein there is one Document Record for each document ([0176] metadata and location data. [0093] for delete and restore operations).
With regards to claim 5, Prahlad further discloses:
wherein the Container Record holds metadata and location information about each container and is shared by all backup operations, and wherein there is one Container Record per container ([0204] container index files tracks the location and metadata within a container).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567) and Akella (U.S Pub # 20130219176).
With regards to claim 3, Prahlad does not disclose however Akella discloses:
wherein the cloud-based application suite comprises a Microsoft Office365 product suite, and the documents comprise application data selected from the groups consisting of Microsoft Word, Microsoft Excel, and Microsoft PowerPoint applications ([0046] Office 365. [0135] Poweproint, Excel and Word).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh by the system of Akella to apply containerization to native Microsoft Office documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide access to enterprise content and files (Akella [0047]).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567) and Chalakov (U.S Pub # 20190370365).
With regards to claim 6, Prahlad further discloses:
wherein the Backup Record comprises a pointer to a record that holds the container location ([0192] pointer).
Prahlad does not disclose however Chalakov discloses:
a delete bitmask (dmask), and a timestamp of a respective backup operation, ([0125] timestamp for storage of the objects. [0140] delete flag set to yes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh by the system of Chalakov to track whether a backup has been deleted or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a cloud storage model for which digital data is stored in logical pools of storage hosted by a cloud storage provider (Chalakov [0003]).
	With regards to claim 14, Prahlad does not disclose however Chalakov discloses:
wherein the dmask of the Backup record is used to perform a garbage collection operation through a simple query operation ([0140] delete flag set to yes and garbage collection may be implemented to remove old rows).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh by the system of Chalakov to track whether a backup has been deleted or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a cloud storage model for which digital data is stored in logical pools of storage hosted by a cloud storage provider (Chalakov [0003]).
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567) and Fiske (U.S Pub # 20130290598).
	With regards to claim 7, Prahlad further discloses:
wherein the cloud storage comprises storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of the data objects ([0440] long-term data retention in cloud-based storage), and wherein the storing step comprises storing the documents to the cloud storage media consisting of a plurality of data tiers based on storage cost ([0424] storage tiering based on cost).
Prahlad does not disclose however Fiske discloses:
wherein the user setting, if set for low cost will cause the number of documents stored in the Container Data object to be higher ([0121] size of lower tier storage devices are higher) and the data tiering period to be shorter to allow more documents to be grouped together and result in a shorter period between data tiers ([0068] shorter monitoring period than counting operations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh by the system of Fiske to set a storage policy that retains data in different storage tiers.
	One of ordinary skill in the art would have been motivated to make this modification in order to manga data segments in a tiered storage system based on costs (Fiske [0008]).
Claims 8, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567), Fiske (U.S Pub # 20130290598) and Chan (U.S Pub # 20130262586).
With regards to claim 8, Prahlad further discloses:
creating a number of required containers for all the documents based on the number of documents per container ([0233] creating number of container files based on block size); 
creating system metadata records for each container ([0272] metadata on a data container basis).
Prahlad does not disclose however Chan discloses:
performing a full query against a graph API (application programming interface) of the native application to retrieve a list of all documents ([0050] Graph API to access all public information about an object).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson, Ganesh and Fiske by the system of Chan to query data using a graph API.
	One of ordinary skill in the art would have been motivated to make this modification in order to aggregate information and events from application into a common database and supplement with additional information (Chan [0010]).
	Claim 16 corresponds to claim 8 and is rejected accordingly.
	With regards to claim 12, Prahlad further discloses:
placing new or most recently created containers in higher cost storage ([0067] first cloud storage site is for the most recent backup copies under one year).
Prahlad does not disclose however Fiske discloses:
updating a last access timestamp for a container when the container is created or referenced in a new backup operation ([0074] update the access timestamp of the data segment); 
moving containers from higher cost storage to the lower cost storage in accordance with one or more data movement policies ([0031] migrate based on access frequency).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh by the system of Fiske to set a storage policy that retains data in different storage tiers.
	One of ordinary skill in the art would have been motivated to make this modification in order to manga data segments in a tiered storage system based on costs (Fiske [0008]).
	Claim 17 corresponds to claim 12 and is rejected accordingly.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567), Fiske (U.S Pub # 20130290598), Chalakov (U.S Pub # 20190370365) and Sethumadhavan (U.S Pub # 20200310837).
With regards to claim 9, Prahlad further discloses:
reading, for a deleted document, the Document Record to find an index and container associated with the deleted document ([0181] prune archive file and creates an entry in the deleted archive file table for the pruned archive file);
locating a Backup Record that contains a container ID for the deleted document ([0182] the deleted archive file table has a primary record id column that contains an identifier of the archive file)
Prahlad does not disclose however Chalakov discloses:
setting the dmask value to binary 1 ([0139] set flag to yes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh, Fiske by the system of Chalakov to track whether a backup has been deleted or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a cloud storage model for which digital data is stored in logical pools of storage hosted by a cloud storage provider (Chalakov [0003]).
	Sethumadhavan discloses:
requesting changes from a prior full or incremental backup point in time, wherein each incremental backup comprises a series of documents that are added, deleted or modified since a prior point in time ([0066] incremental backup); 
making a copy of a Backup Record from the prior point in time ([0066] creating an incremental backup snapshot); 
changing a timestamp of the Backup Record to reflect a current incremental backup time ([0079] update the index with incremental set of metadata that includes the metadata); 
processing changed documents as a synthetic document delete followed by an document add ([0110] identify data blocks that have changed either deleted or added).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson, Dawson, Ganesh, Chalakov by the system of Sethumadhavan to incrementally update metadata as incremental backup operations are performed.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an update policy that may indicate an incremental set of metadata is to be provided to the cloud service system (Sethumadhavan [0027]).
With regards to claim 10, Pradlad further discloses:
every document where the dmask value is set to binary 0 ([0182] In the case of an archive file that has not yet been deleted, the timestamp deleted column would be empty or null in the archive file's entry).
Prahlad does not disclose however Sethumadhavan discloses:
finding all containers from the Backup Record using an appropriate timestamp ([0027] searchable index including the timestamps); and 
restoring, from each container ([0111] restoring the cluster).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson, Ganesh, Fiske and Chalakov by the system of Sethumadhavan to incrementally update metadata as incremental backup operations are performed.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an update policy that may indicate an incremental set of metadata is to be provided to the cloud service system (Sethumadhavan [0027]).
With regards to claim 11, Prahlad further discloses:
retrieving a set of Document Records that have the document ID ([0251] Using the data structure maintained for the archive file, the media file system agent 240 determines the archive file ID and offset within the archive file of the data object to be restored); 
inspecting dmask bits of each container related to the document ID to find a binary value 0 dmask value indicating location of the individual document ([0252] location of the archive file. [0182] where an empty value in the deleted timestamp indicates it has not yet been deleted).
Prahlad does not disclose however Chalakov discloses:
querying a Backup Record table for the timestamp to find container IDs of interest from a set of container IDs retrieved from Document Records ([0164] apply the name and timestamp in the command to the directory block map to determine an entity block to which the command is directed to).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson, Ganesh and Fiske by the system of Chalakov to track whether a backup has been deleted or not.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a cloud storage model for which digital data is stored in logical pools of storage hosted by a cloud storage provider (Chalakov [0003]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567), Fiske (U.S Pub # 20130290598) and Chan (U.S Pub # 20130262586) and Gopalapura (U.S Pub # 20170235758).
With regards to claim 13, Prahlad does not disclose however Gopalpapura discloses:
wherein the data tiers comprise hot, warm, and cold tiers of storage from highest cost to lowest cost storage, and wherein the data movement policies comprise an age of an document in days ([0253] hot, cooler and cold-data tier. [0256] frequency of days).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson, Ganesh, Fiske and Chan by the system of Gopalpapura to tier storage systems based on access frequency.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage multiple tiers of storage that is accessible through a network to cloud storage (Gopalpapura [0046]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (U.S Pub # 20100332456) in view of Dawson (U.S Pub # 20140304505) and in further view of Ganesh (U.S Pub # 20140372567), Fiske (U.S Pub # 20130290598) and Chan (U.S Pub # 20130262586) and Akella (U.S Pub # 20130219176).
With regards to claim 18, Prahlad does not disclose however Akella discloses:
Wherein the documents are created as part of a cloud-based application suite comprising a Microsoft Office365 product suite, and the documents comprise application data selected from the groups consisting of Microsoft Word, Microsoft Excel, and Microsoft PowerPoint applications ([0046] Office 365. [0135] Poweproint, Excel and Word).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson, Ganesh, Fiske and Chan by the system of Akella to apply containerization to native Microsoft Office documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide access to enterprise content and files (Akella [0047]).
With regards to claim 19, Prahlad does not disclose however Fiske discloses:
wherein the user setting, if set for low cost will cause the number of documents stored in the Container Data object to be higher ([0121] size of lower tier storage devices are higher) and the data tiering period to be shorter to allow more documents to be grouped together and result in a shorter period between data tiers ([0068] shorter monitoring period than counting operations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Dawson and Ganesh by the system of Fiske to set a storage policy that retains data in different storage tiers.
	One of ordinary skill in the art would have been motivated to make this modification in order to manga data segments in a tiered storage system based on costs (Fiske [0008]).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166